El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*391Entablada la demanda en este caso por Dionisia Martínez, contra Juan Delgado y El Pueblo de Puerto Pico, se siguió el juicio por todos sus trámites y se resolvió por sentencia de 30 de abril de 1910 en contra de los demandados. El 17 de mayo de 1910, el demandado, “El Pueblo de Puerto Pico,” interpuso apelación contra dicha sentencia para ante este Tribunal Supremo.
Así las cosas, pendiente la apelación, a moción de la de-mandante se enmendó la sentencia de 30 de abril por el propio tribunal sentenciador adicionándole el siguiente pronuncia-miento: “y se ordena que se entregue a la demandante los frutos percibidos por el receiver o el producto de los mismos en dinero, después de cubiertos los gastos de la administra-ción. ’ ’
La sentencia enmendada aparece dictada y registrada como una nueva sentencia el 18 de julio de 1910 y no consta que contra ella se interpusiera recurso de apelación.
El apelante alega que la corte de distrito actuó sin juris-dicción al enmendar la sentencia, y por el contrario la apelada sostiene que la sentencia de 18 de julio es la única en vigor en este caso y que no habiéndose interpuesto apelación contra ella debe considerarse como firme y desestimarse el recurso establecido contra la de 30 de abril.
El Código de Enjuiciamiento Civil en su artículo 7, No. 8o., dispone que toda corte tiene poder para inspeccionar y corre-gir sus providencias y órdenes con el fin de ajustarlas a la ley y a la justicia.
“Todas las autoridades sostienen que una corte tiene pleno control sobre sus sentencias, órdenes y decretos durante el término en el cual fueron dictados y puede enmendarlos, corre-girlos, modificarlos o adicionarlos, por causa aparente, o puede, a su discreción y en bien de la justicia, revisarlos, suspen-derlos, revocarlos o anularlos.” (1 Black on Judgments, p. 219.)
En el presente caso es bien claro que la corte de distrito *392no adicionó la sentencia dentro del término en qne fué dictada. Los términos en las cortes de distrito de esta isla, son cinco, cada uno de dos meses, y como entre el 30 de abril y el 18 de julio media más de dos meses, se concluye que no pudo ser dictada y enmendada la sentencia dentro del mismo término.
“Aquella parte de la ley común que establece que ninguna sentencia puede ser enmendada después del término en que fué dictada, puede apenas decirse que sobrevive, en este país, en toda su inflexibilidad original.” (1 Black on Judgments, p. 220.)
“Una sentencia una vez registrada, debe ser corregida, si es irregular o errónea, por algún procedimiento apropiado a tal propósito; ella no puede ser meramente desatendida y la propia sentencia registrada de nuevo. Durante el término en el cual se dictó la sentencia, la corrección puede hacerse por una orden de la corte basada en la mera sugestión del error. Pero después‘que el término ba expirado, de acuerdo con la práctica en muchos de los Estados, la enmienda sólo puede hacerse a virtud de la presentación de una petición formal y moción, estableciendo el error y la alteración que se solicita, y después de la notificación a la parte contraria para que comparezca y muestre las razones por las cuales no debería hacerse la corrección # *
“La regla general, bien establecida, es la de que una sen-tencia no puede enmendarse, después del término en el cual fué dictada, a virtud de una solicitud ex parte. Debida y pro-pia notificación debe darse a la parte contraria, de la solicitud y del remedio que se pide, para que dicha parte tenga una oportunidad para comparecer y mostrar causa contra la propuesta corrección. ’ ’
1 Black on Judgments, páginas 239, 240.
. Examinado el récord en este caso, no consta que los pro-cedimientos sobre enmienda, que tuvieron lugar después del término en que se dictó la sentencia, se tramitaran con la in-tervención de la parte contraria, o sea del apelante, y en tal *393virtud es necesario concluir que no aparece clara la jurisdic-ción de la corte de distrito. Del hecho de' haber el apelante incluido en la transcripción la sentencia enmendada, se deduce que tenía conocimiento de su existencia, pero no que la acep-tara como válida.
Además, la enmienda aparece hecha después de inter-puesta la apelación; esto es, cuando de acuerdo con la lef y la jurisprudencia, la corte de distrito carecía de jurisdicción para ello, a menos que el apelante hubiera abandonado la apelación o hubiera realizado algún acto inconsistente con la prosecución del recurso, .lo ,que no aparece en manera alguna en los autos. (Véase 3 Cyc., 201.)
Como resultado de todo lo expuesto consideraremos, pues, como la única sentencia validamente dictada en este caso, la de 30 de abril de 1910 contra la cual se interpuso el presente recurso de apelación; siendo la enmendada de 18 de julio de 1910 una mera nulidad por haber sido dictada por la corte de distrito cuando no tenía jurisdicción sobre el caso.
(Smith v. Haynes, 30 Texas Rep., 502.)
Resuelta la anterior cuestión previa, consideraremos el recurso establecido y lo resolveremos por sus propios méritos.
La demandante Dionisia Martínez alegó bajo juramento >en su demanda:
‘ ‘ Io. Que es dueña de la finca siguiente:
“Pedazo de terreno radicado en el barrio de ‘San Patricio,’ antes * Guaraguaos, ’ del término municipal de Ponce, compuesto de 84 cuer-das, si bien en el registro figuran 76 solamente, en lindes por el Este con la sucesión Joglar; por el Sud con el río de San Patricio; por el Oeste con una quebrada y con una finca de 180 cuerdas, propiedad de Don Juan Príncipe, de la cual subastó ‘El Pueblo de Puerto Rico’ 90 cuerdas primeramente y después 60 más, para el pago de contri-buciones ; y por el Norte con la cuchilla que divide las jurisdicciones de Utuado y Ponce. Cuya finca está inscrita en el registro de la propiedad al folio 195 del tomo 148 de Ponee, finca 174 duplicado, inscripción 7a. y es la marcada con la letra B en el plano adjunto.
“2°. Que ‘El Pueblo de Puerto Rico’ arrendó a Juan Delgado de las expresadas 60 y 90 cuerdas, por medio de un agrimensor del *394Departamento del Interior; lo bizo éste por indicación de dicbo Juan Delgado, de la finca descrita en el becbo primero; que no ba sido subastada, ni debe contribuciones, cuya finca, el repetido Juan Delgado venía ocupando con anterioridad sin ningún título, y la sigue ocupando en la actualidad.”
El demandado Juan Delgado contestó bajo juramento:
“Io. Que niega específicamente que la demandante sea dueña de la finca descrita en el párrafo primero de la demanda.
‘ ‘ 2o. Que si bien admite el haberse introducido y tomado posesión de dicba finca, alega que lo bizo bajo título de arrendatario del ‘Pueblo de Puerto Eico/ contrato de arriendo de 19 de marzo de 1906, y niega las demás alegaciones del párrafo segundo.”
Y el otro demandado, o sea El Pueblo de Puerto Eico, con-testó también bajo juramento:
“Io. Negamos los becbos contenidos en el número Io. de la de-manda.
“2o. Igualmente negamos los hechos relacionados en el número 2o. de la demanda.”
En el acto de la vista comparecieron las partes y practi-caron sus pruebas y la corte dictó sentencia declarando con lugar la demanda, decretando que la finca descrita pertenece-a la demandante Dionisia Martínez y condenando a los demandados a que la desocupen y dejen expedita a la libre disposición de la demandante apercibidos de lanzamiento.
De las pruebas resulta que Juan Príncipe Vásquez apa-recía en el registro y a los efectos del pago de las contribu-ciones, como dueño de dos fincas rústicas situadas en el término municipal de Ponce, una de ciento ochenta cuerdas y otra de setenta y seis.
Plabiendo Príncipe dejado de pagar las contribuciones impuestas a la finca de ciento ochenta cuerdas, se embargó una porción de la misma y se remató en la Colecturía de Eentas Internas de Ponce el 9 de marzo de 1904, adquirién-dola El Pueblo de Puerto Eico en pago de la suma adeudada, ascendente a 344 pesos 88 centavos. Juan Príncipe nu *395redimió las tierras rematadas y el dominio de las mismas se inscribió en el registro a favor de El Pueblo de Puerto Rico el 2 de julio de 1904. El Pueblo de Puerto Rico arrendó la expresada finca en 19 de marzo de 1906 a Juan Delgado.
Así las cosas, la demandante Dionisia Martínez estableció su demanda, y la cuestión a resolver en el presente caso es si las tierras rematadas por El Pueblo y arrendadas a Delgado y poseídas en la actualidad por El Pueblo como dueño y por Delgado como arrendatario, son en realidad de verdad parte de la finca de 180 cuerdas que pertenecía a Príncipe, o cons-tituyen la finca de 76 cnerdas que Príncipe vendió a la demandante Dionisia Martínez.
Un examen cuidadoso de las pruebas practicadas nos bace dudar mucbo con respecto al hecho de si la demandante identificó la finca que reclama como de su propiedad, requisito este esencial para que pudiera prosperar la acción reivindi-catoría por ella ejercitada.
Examinando las inscripciones de la finca de 76 cuerdas en el registro de la propiedad, se observa que la colindancia Este de la misma se varió al ser vendida por el Márshal de la Corte Municipal de Ponce en un procedimiento seguido contra Príncipe en cobro de pesos; que tal variación se debió al parecer a los datos suministrados por el mismo Príncipe; que Príncipe adquirió de nuevo la finca ya con la colindancia variada y que así la vendió a la demandante en este pleito.
Tal variación era indispensable para que la finca de 76 cnerdas colindara con la de 180 cuerdas, y para que pudiera alegarse que la finca de 76 cuerdas es la misma que actual-mente poseen los demandados.
Si se tiene en cuenta además que varios testigos afirman que la antigua finca de Eusebio Martínez vendida por su sucesión a Príncipe y finalmente adquirida por la deman-dante, está en otro sitio del mismo barrio, y que si la finca poseída por los demandados es la de 76 cuerdas, entonces m> es posible encontrar en su totalidad la otra finca de 180 cuer-*396das, debemos concluir que la prueba con respecto a la identifi-cación es muy dudosa, como dijimos anteriormente, y que por tal motivo podría declararse con lugar el recurso y desesti-marse la demanda.
Ahora bien, examinando la prueba se notan algunas circunstancias favorables a la demandante entre ellas la de que según la titulación de la finca de 180 cuerdas, ésta colinda por el Oeste con Eusebio Martínez, antiguo dueño de la finca de 76.
Siendo esto así, nos parece que se cumple mejor con los fines de la justicia aplicando a este caso la regla establecida por esta Suprema Corte en Dapena v. Sucesión Dominici, 12 D. P. R., 66, y Cepeda v. Andino, 12 D. P. R., 197, y en su virtud declarar con lugar el recurso, pero concediendo la celebración de un nuevo juicio, en el cual las partes con la experiencia del primero presenten una prueba completa y decisiva que permita resolver la cuestión planteada sin dudas ni vacilaciones.
El recurso debe declararse con lugar y concederse la celebración de un nuevo juicio.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary, no tomó parte en la reso-lución de este caso.